Citation Nr: 0214622	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  95-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based on unemployability (TDIU) 
due to service-connected disabilities, prior to October 7, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to September 
1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of Department of 
Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, 
North Carolina.  The appellant apparently now lives in 
California, and the Oakland, California, RO has assumed 
jurisdiction of his case.  The January 1994 rating decision 
denied the claim for a total rating based on individual 
unemployability and confirmed and continued the 30 percent 
and 10 percent ratings for service-connected asthma and tinea 
pedis, respectively.  The October 1994 decision of a VA 
hearing officer confirmed and continued the denials of all 
three claims.
 
The case was previously before the Board in August 1996.  In 
that decision, the Board denied the veteran's claims for 
ratings in excess of those assigned for service-connected 
asthma and tinea pedis.  

The Board also remanded the issue of TDIU for further 
development.  During the pendency of the remand, the RO 
granted TDIU effective October 7, 1996.  The veteran contends 
that a TDIU prior to October 7, 1996 is warranted.  The Board 
now proceeds with its review of the appeal.
 

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected disabilities prior to 
October 7, 1996 were:  30 percent for asthma, 10 percent for 
tinea pedis, and zero for bilateral pes planus (flat feet) 
with calluses and mild hallux valgus, for a combined total of 
40 percent disabling.

3.  The veteran has a general equivalency diploma and 
experience as a painter.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
occupational experience and educational background, prior to 
October 7, 1996.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-
connected disabilities, prior to October 7, 1996, have not 
been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the March 1994 statement of the case, the 
October 1994, May 2000, and June 2000 supplemental statements 
of the case, and an August 1996 Board remand regarding the 
issue on appeal.  The RO explained its decision with respect 
to each issue, and invited the veteran to identify records 
that could be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  Throughout the pendency of this 
appeal, the veteran has responded to RO requests by 
submitting evidence relevant to his claims.  In a September 
2002 Appellant's Brief, the veteran's representative 
acknowledged the VCAA and it's implications.  The 
representative cited no evidence that was outstanding or 
relevant to the veteran's claim.  The representative 
elaborated that the appeal was submitted to the Board for "a 
decision that [was] consistent with the contentions advanced 
by the veteran and the evidence of record."  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  The Board notes that a determination 
of whether the veteran was entitled to a TDIU prior to 
October 7, 1996 involves assessing the evidence of record 
prior to that date.  There appears to be no other development 
left to accomplish, and under the foregoing circumstances, 
the Board considers the requirements of the VCAA to have been 
met.

II.  Law

A TDIU due to service-connected disabilities may be granted 
if the service-connected disabilities preclude the veteran 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  According to 
the veteran's February 1993 application for benefits, he had 
a general equivalency diploma (GED) and work experience as a 
painter.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

III.  Background

The combined 40 percent rating for the veteran's service-
connected disabilities prior to October 7, 1996 was 30 
percent for asthma, 10 percent for tinea pedis, and zero for 
bilateral pes planus (flat feet) with calluses and mild 
hallux valgus.  Therefore, prior to October 7, 1996, he did 
not meet the minimum schedular criteria for a total rating 
based on unemployability due to service-connected 
disabilities.  38 C.F.R. § 4.16(b).

In an August 1996 decision, the Board denied the veteran's 
claims for a rating in excess of 30 percent for asthma and a 
rating in excess of 10 percent for tinea pedis.  That 
decision with respect to those issues is final.  38 U.S.C.A. 
§ 7104 (West 1991).  At that time, the RO had assigned a 
noncompensable rating for the veteran's bilateral pes planus, 
with calluses and mild hallux valgus.

In a March 2000 decision, unrelated to the issue on appeal, 
the RO granted a 60 percent rating for the veteran's service-
connected asthma, effective October 7, 1996.  The RO 
explained that it reconsidered the veteran's evaluation for 
asthma because the amended rating criteria that went into 
effect as of October 7, 1996.  Based on the revised rating 
criteria, the RO granted a 60 percent rating for the 
veteran's service-connected asthma pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2001).  In the same decision, the 
RO also found that the veteran's combined service-connected 
disability evaluations met the schedular percentage 
requirements for individual unemployability as of October 7, 
1996, primarily due to his service-connected asthma.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, 1 Vet. App. 312-13.  The "new" criteria 
are not applicable to rating a disability prior to the 
effective date of the change in the regulations, or, in this 
case, prior to October 7, 1996.  Therefore, as the RO 
explained in the March 2000 decision, an effective date prior 
to October 7, 1996 was not warranted under the amended 
regulations.  Diagnostic Code 6602 (2001).

In the March 2000 decision, the RO also assigned a 30 percent 
rating for bilateral pes planus, with calluses and mild 
hallux valgus, effective December 27, 1998, which was the 
date of a VA examination of the veteran's feet.  The VA 
examiner noted in the December 27, 1998 report that the 
veteran had mild to moderate bilateral pes planus, with a 
slight to mild pronation of the feet, and a very mild hallux 
valgus bilaterally.

IV.  Analysis

The Board has reviewed the evidence of record and finds that 
a TDIU prior to October 7, 1996 is not warranted.  As noted 
above, in August 1996, the Board held that a disability 
rating in excess of 30 percent for asthma was not warranted 
pursuant to the "old" regulations.  That decision is final.  

Furthermore, the evidence of record does not support a 
compensable rating for bilateral pes planus with calluses and 
mild hallux valgus prior to December 27, 1998 because the 
evidence of record fails to show that, prior to that date, 
the veteran's bilateral flat feet were manifested by moderate 
impairment, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In general, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2001).  The 
evidence of record between the August 1996 Board decision and 
the effective date of the amended regulations of October 7, 
1996 fails to warrant ratings for asthma or for pes planus 
higher than those in effect at that time.  Diagnostic Codes 
5276, 6602 (1996).  Thus, the schedular requirements of 
38 C.F.R. § 4.16(a) for entitlement to a TDIU were not met 
prior to October 7, 1996.

The Board has considered the June 1994 transcript of the 
veteran's testimony before a hearing officer at the RO and 
his written statements of record.  It is important to note 
that, as a lay person untrained in the fields of medicine 
and/or science, the veteran is not competent to render 
medical opinions.  See Espiritu v. Derwinski, 2 Veteran. App. 
492, 494-95 (1992).  

The Board has also considered whether the case should have 
been referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration. 38 C.F.R. 
§ 3.321(b)(1) (2001).  Here, however, the evidence prior to 
October 7, 1996 did not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards, so as 
to have required this type of evaluation.  See 38 C.F.R. § 
3.321.  The evidence of record prior to October 7, 1996 did 
not demonstrate that the veteran's service-connected 
disabilities resulted in frequent periods of hospitalization.  
Accordingly, with the lack of evidence prior to October 7, 
1996 showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO, 
for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.  Based upon the objective evidence in this case, 
the Board has no reason to believe that the service-connected 
disabilities prior to October 7, 1996 were sufficient by 
themselves to preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.

The Board finds that October 7, 1996 is the proper effective 
date for the veteran's TDIU.  In reaching this decision, the 
Board has determined that application of the evidentiary 
equipoise rule is not required in this case because the 
preponderance of the evidence is against the claim to an 
earlier effective date.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities, prior to October 7, 1996, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

